                                                                                                        Reset Form

     1                                    UNITED STATES DISTRICT COURT
     2                                   NORTHERN DISTRICT OF CALIFORNIA
     3
          MIKE MADANI, SHANT BAKALIAN.                    .) Case No: 4:17-cv-07287
          ERIC WALLEV, RICHARD DEVIC6, etal.               )
 4                                                       )
                               Plaintiff(s),             )   APPLICATION FOR
 5                                                       )   ADMISSION OF ATTORNEY
                 V.
                                                         )   PRO HAC VICE
 6       VOLKSWAGEN GROUP OF                             )   (CIVIL LOCAL RULE 11-3)
         AMERICA, INC., et al.                           )
 7                             Defendant(s)              )

 8
              I, Homer B. Ramsey        ___________ , an active member in good standing of the bar of
 9         State of New York            , hereby respectfully apply for admission to practice pro hac vice in the
10        Northern District of California representing: Volkswagen Group of America, Inc.            in the
          above-entitled action. My local co-counsel in this case is Craig L. Winterman-----                j an
11        attorney who is a member of the bar of this Court in good standing and who maintains an office
12        within the State of California.
           My address of record:                               Local co-counsel's address of record:
13                                                            10866 Wilshire Blvd., Suite 800
           125 Broad Street
14         New York, NY 10004                                 Los Angeles, CA 90024
           My telephone # of record:                           Local co-counsel's TELEPHONE # of record:
15        (212) 471-8500__________                            (310)553-0451
           My email address of record:                         Local co-counsbl's email address of record:
16        hramsey@herzfeld-rubin.com                           owiDterman@hrllp-law.com
              I am an active member in good standing of a United States Court or of the highest court of
17        another State or the District of Columbia, as indicated above; my bar number is: 2857902____ .
18            A true and correct copy of a certificate of good standing or equivalent official document from said
          bar is attached to this application.
19            1 agree to familiarize myself with, and abide by, the Local Rules of this Court,„especially the
          Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
              I declare under penalty of perjury that the foregoing is true an^correctp y
21        Dated:                                                           ^
22                                                                           7     APPLICANT

23
                                         ORDER GRANTING APPLICATION
24                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
25           IT IS HEREBY ORDERED THAT the application of Homer B. Ramsey                            is granted.
         subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26       appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27       designated in the application will constitute notice to the party.

28       Dated: 1/16/2019
                                                               UNITED STATES DISTRICT/MAGISTRATE JUDGE

         PRO HAC VICE APPLICATION & ORDER                                                                  October 2011
         upreme Court of jBeto 3^ersfep


        Certificate of (§ooti ^tantiing
       T^fds is to certify that   HOMER B RAMSEY
(ffo.         042661997 J u^as constituted and appointed an Attorney at Law ofiNew
Jersey on                            March 02,1998                       ctnd, as sued,
das Seen admitted to practice Before tde Supreme Court andaCCotder courts of tdis State
as an Attorney at Law, according to its laws, ruCes, and customs.

       Ifunder cenify tdat as of tdis date, tde aSove-named is an Attorney at Law in
^oodStanding. Lor tde purpose of tdis Conificate, an attorney is in “^oodStanding” if
tde Coun ’s records reflect tdat tde attorney: l)is current witd aCCassessments imposedas a
pan of tde filing of tde annualAttorney Registration Statement, including, But not
Cimitedto, aCIoBCigations to tde Jfew Jersey Lawyers’ LundforCdient (Protection; 2)is not
suspended or disBarredfrom tde practice of Caw; 3) das not resignedfrom tde (Bar of tdis
State; and4) das not Been transferred to QisaBiCity Inactive status pursuant to (Ruie 1:20-
12.

       Please note tdat tdis Cenificate does not constitute confirmation ofan attorney’s
satisfaction oftde administrative requirements ofRule l:21-l(a)for eCigiBiCity to practice
Caw in tdis State.

                                                 In testimony wdereof I have
                                                 dereunto set my hand and
                                                 affixed tde SeaCof tde
                                                 Supreme Court, at Trenton, tdis
                                                 7TH
                                                        day of January        ,20
                                                                                    19 ■




                                                          CCerd^oftdii Supreme Court
                                                                                           -453a-
          Appcllatie 5Otm0ton of tiyc §>npvtmit Court
                  of tilt i&tato of 5^001 ^ork
                j^otonft 3Juktrtal Bopartmont


K, ^^riUinnc JVgoatmo,       Clierk of tl|o AppoUato ©tutoton of t\}z
^opromo doitrf of        ^tato of        ^ork, ^oconk 3Iwktctal 59epartmont,
ko l|eroby certify tf|at         Isomer iBaffaniar IRamoey           mao buly
licenaeb aub abmitteb to practice ao an Attorney anb Cnnnselnr-at-5Ianj
in all tl|e conrta of tl|e ^tate, accorbiny to tl|e lams of tl^e ^tate anb tl|e
conrt rnles anb orbers, on tl|e 4 tlf         bay of       iffebrnary 199B,
4as bnly taken anb snbscribeb life natl| of office prescribeb by lam, l|as
beett enrolleb in tl|e IRnll of Attorneys anb donnselors-at-ICam on file in
my office, l^as bnly registereb mitti tl|e abministratine office of fife
conrts, anb accorbing to tlje recorbs of tips conrt is in goob stanbing as
an Attorney anb donnselor-at-ICam*


                                    Jn lUttneas Ubereof, 3i base bereuntn set
                                    mg banb attb afftxeb tbs seal of satb
                                    Appellate ^tutston on 3Ianuarg 02, 2019.




                                                dlerk of tbe donrt
